DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-19 are objected to because of the following informalities:  Claims 17-19 refer to a single power head but depend from claim 10 which has been amended to refer to a plurality of power heads.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Register et al. (US PGPUB 2018/0078104), hereinafter Register; in view of Conrad et al. (US 10791889), hereinafter Conrad

claim 1, Register teaches a modular vacuum system (10) comprising: 
	a first canister configured to store debris, the first canister having a first capacity (1012'); 
	a second canister configured to store debris, the second canister having a second capacity greater than the first capacity (1012, see Register figs. 5-7); 
	a first power head that can be coupled to either the first canister or the second canister (vacuum head 10), the first power head operable at a first voltage to generate a first suction airflow, the first power head can be coupled to the first canister such that the first canister receives the first suction airflow and the first canister stores debris separated from the first suction airflow, and the first power head can be coupled to the second canister such that the second canister receives the first suction airflow and the second canister stores debris separated from the first suction airflow (see Register paragraph [0020]); and 
	wherein the first power head is battery powered (powered by batteries 34); and 
Register does not teach the presence of a second battery power head operable at a second voltage higher than the first voltage and capable of being coupled to the first and second canisters.
However, Conrad teaches the concept of a vacuum device operable at multiple voltages by switching batteries between parallel and series. It would have been obvious to a person of ordinary skill in the art to integrate the teachings of Conrad into the device of Register, as doing so would allow the device to either be operated at a higher voltage when more suction power is needed or at a lower voltage when more endurance is needed (see Conrad col. 54 line 58 - col. 55 line 16).
The combined device of Conrad and Register discloses substantially all the limitations of the claim except for the presence of a second power head, as the power head of the combined invention would be capable of operating at both lower (first) and higher (second) voltages to generate first and second suction airflows and could be coupled to the first and second canisters and store debris. 
	

Regarding claim 2, Register in view of Conrad teaches the first and second canister of claim 1. Register further teaches that the first canister has a first height and the second canister has a second height greater than the first height (see Register fig. 5 and fig. 6).

Regarding claim 3, Register in view of Conrad teaches the first and second canister of claim 2. Register further teaches that the first canister includes an open upper end and a closed lower end, the first height measured from the open upper end to the closed lower end, wherein the second canister includes an open upper end and a closed lower end, the second height measured from the open upper end of the second canister to the closed lower end of the second canister (see Register fig. 5 and fig. 6).

Regarding claim 8, Register in view of Conrad teaches the first and second power head of claim 1, and further teaches that the first power head includes a first motor operable at the first voltage to generate the first suction airflow, wherein the second power head includes a second motor operable at the second voltage to generate the second suction airflow (Conrad teaches separate voltages, Register teaches generation of suction airflows, see Register paragraph [0023]).

claim 9, Register in view of Conrad teaches the first and second suction airflow of claim 8, wherein the first suction airflow draws debris through the first power head and disposes debris into the first canister, wherein the second suction airflow draws debris through the second power head and disposes debris into the second canister (see Register paragraph [0026]).

Regarding claim 20, Register teaches a modular vacuum system comprising: 
a plurality of canisters (see figs. 5-7), at least one canister in the plurality of canisters having a first capacity and at least another canister in the plurality of canisters having a second capacity different than the first capacity (1012, 1012', and 1012'' all have different capacities, see Register paragraph [0026]); and a power head, at least one power head of the plurality of power heads operable at a first voltage supplied by a battery power source  (batteries 34) wherein each canister of the plurality of canisters is capable of being selectively coupled to the power head (See Register paragraph [0023]).
Register does not teach the presence of a plurality of power heads or that at least another power head of the plurality of power heads operable at a second voltage supplied by a battery power source, the second voltage being different than the first voltage. 
However, Conrad teaches the concept of a vacuum device operable at multiple voltages by switching batteries between parallel and series. It would have been obvious to a person of ordinary skill in the art to integrate the teachings of Conrad into the device of Register, as doing so would allow the device to either be operated at a higher voltage when more suction power is needed or at a lower voltage when more endurance is needed (see Conrad col. 54 line 58 - col. 55 line 16).
The combined device of Conrad and Register discloses substantially all the limitations of the claim except for the presence of a plurality of power heads, as the power head of the combined invention would be capable of operating at both lower (first) and higher (second) voltages to generate first and second suction airflows and could be coupled to the plurality of canisters. Consequently, . 


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Register in view of Conrad as applied to claim 1 above, and further in view of Tomasiak (U.S. Patent Publication No. 20160235266).
Regarding claim 4, Register in view of Conrad teaches the first and second canister of claim 1, but does not teach that the first canister includes an open upper end and the second canister includes an open upper end, wherein the open upper end of the first canister has the same size and shape as the open upper end of the second canister.
However, Tomasiak teaches the concept of a modular vacuum cleaner system using multiple storage drums of various different capacities which have common bottom diameters, top diameters, heights, or some combination thereof (see Tomasiak paragraphs [0124]-[0125] and fig. 5).
It would have been obvious to implement the teachings of Tomasiak around varying canister volumes with shared dimensions as doing so would allow for the use of common bases for the canisters (See Tomasiak paragraph [0125]).

Regarding claim 5, Register in view of Conrad and Tomasiak teaches the first and second canister of claim 4, and further teaches that the open upper end of the first canister has a first perimeter, wherein the open upper end of the second canister has a second perimeter equal to the first 

Regarding claim 6, Register in view of Conrad and Tomasiak teaches the first and second canister of claim 5, wherein the first and second perimeter have a polygonal cross-section (Register teaches square canisters, a square is a polygon, see Register fig. 5).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Register in view of Conrad as applied to claim 1 above, and further in view of Meyer (U.S. Patent No. 4845793).
Regarding claim 7. Register in view of Conrad teaches the first and second canister of claim 1. It does not teach that the first capacity is in a range from 2 gallons to 6 gallons, or that the the second capacity is in the range from 7 gallons to 16 gallons.
However, Meyer teaches the concept of a modular cleaning apparatus with containers having different capacities, wherein the first capacity may be a 2 gallon size and the second capacity may be an 8 gallon capacity (see Meyer, col. 2 line 63-65). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Meyer with the cleaner of Register and Conrad, as doing so represents the simple substitution of one known element for another to obtain predictable results;

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Register
Regarding claim 10, Register teaches a modular vacuum system comprising: a first canister configured to store debris, the first canister having a first capacity (1012', see fig. 6 and paragraph [0026]); a second canister configured to store debris, the second canister having a second capacity 
Register discloses substantially all the limitations of the claim except for the presence of a plurality of power heads. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of power heads, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Regarding claim 11, Register teaches the first and second canister of claim 10, wherein the first canister has a first height and the second canister has a second height greater than the first height (see fig. 5 and fig. 6).

Regarding claim 12, Register teaches the first and second canister of claim 11. Register additionally teaches that the first canister includes an open upper end and a closed lower end, the first height measured from the open upper end to the closed lower end, wherein the second canister includes an open upper end and a closed lower end, the second height measured from the open upper end of the second canister to the closed lower end of the second canister. (canisters are garbage cans 1012 and 1012', garbage cans have an open lid covered by gasket 1040 and a closed bottom such that 

Regarding claim 17, Register teaches the power head of claim 10, and additionally teaches that the power head includes a motor operable at a voltage to generate the suction airflow (see Register paragraph [0023]).

Regarding claim 18, Register teaches the suction airflow of claim 17, wherein the suction airflow draws debris through the power head and disposes debris into the first canister (see Register paragraph [0026]).

Regarding claim 19, Register teaches the suction airflow of claim 17, wherein the suction airflow draws debris through the power head and disposes debris into the second canister (see Register paragraph [0026]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Register as applied to claim 10 above, and further in view of Tomasiak.
Regarding claim 13, Register teaches the first and second canister of claim 10. Register does not teach that the first canister includes an open upper end and the second canister includes an open upper end, wherein the open upper end of the first canister has the same size and shape as the open upper end of the second canister.
However, Tomasiak teaches the concept of a modular vacuum cleaner system which uses multiple storage drums of various different capacities which have common bottom diameters, top diameters, heights, or some combination thereof (see Tomasiak paragraphs [0124]-[0125] and fig. 5).


Regarding claim 14, Register in view of Tomasiak teaches the first and second canister of claim 13 and further teaches that the open upper end of the first canister has a first perimeter, wherein the open upper end of the second canister has a second perimeter equal to the first perimeter (see Tomasiak paragraphs [0124]-[0125] and fig. 5).

Regarding claim 15, Register in view of Tomasiak teaches the first and second canister of claim 14, wherein the first and second perimeter have a polygonal cross-section (Register teaches the use of square containers, see Register fig. 5).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Register as applied to claim 10 above, and further in view of Meyer.
Regarding claim 16, Register teaches the first and second canister of claim 10. It does not teach that the first capacity is in a range from 2 gallons to 6 gallons, or that the second capacity is in the range from 7 gallons to 16 gallons.
However, Meyer teaches the concept of a modular cleaning apparatus with containers having different capacities, wherein the first capacity may be a 2 gallon size and the second capacity may be an 8 gallon capacity (see Meyer, col. 2 line 63-65). 
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Meyer with the cleaner of Register, as doing so represents the simple substitution of one known element for another to obtain predictable results.
Examiner would like to suggest amending claims 1, 10, and 20 such that the power heads operable at a first and second voltage are only operable at those voltages. Doing so would likely place the claims in a condition for allowance, as the above rejections rely on the power heads being operable at multiple voltages to justify the duplication of parts.

Response to Arguments
Applicant’s arguments, see pages, filed July 2nd, 2021, with respect to the rejections of amended claims 1 and 10 under 35 U.S.C. §§ 102-103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Conrad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723